Citation Nr: 0820158	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-10 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for major depressive 
disorder to include as secondary to service-connected 
disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1996 to February 1999. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In May 2004, in writing, the veteran withdrew her claim of 
service connection for post-traumatic stress disorder. 

In September 2007, the Board remanded the claim to afford the 
veteran a VA examination.  For reasons expressed below, the 
claim of service connection for major depressive disorder to 
include as secondary to service-connected disabilities is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  


REMAND

In September 2007, the Board remanded the claim to afford the 
veteran a VA psychiatric examination.  The VA examination was 
then scheduled in October 2007.  In a Report of Contact, 
dated October 4, 2007, the veteran appeared that day for the 
VA examination, only to learn that the examination had been 
scheduled for October 2, 2007.  The veteran stated that she 
thought the examination had been scheduled for October 4, 
2007.  She asked that the examination be rescheduled. 



For good cause shown, the veteran unintentionally missed her 
scheduled VA examination, accordingly, the case is REMANDED 
for the following action:

1. Schedule the veteran for a VA 
examination by a psychiatrist or clinical 
psychologist, preferably a woman, if 
available, to determine whether it is at 
least as likely as not that major 
depressive disorder either pre-existed 
service or was aggravated by the 
service-connected disabilities.  The 
claims folder must be made available to 
the examiner for review. 

In formulating the opinion, the examiner 
is asked to comment on the following:

a). Does the evidence of record 
contain obvious or undeabatable 
evidence that the veteran suffered 
from major depression, which pre-
existed service, considering that no 
psychiatric disorder was noted on 
entrance examination or at any other 
time during service.  If major 
depression pre-existed service was 
it permanently made worse by 
service, including several in-
service injuries to the cervical and 
lumbar segments of the spine and to 
the right shoulder. 

b). If major depression did not pre-
exist service, is the current major 
depression permanently made worse by 
the service-connected disabilities, 
including orthopedic disabilities of 
the cervical and lumbar spine, the 
right shoulder and right knee, and 
migraine headaches. 



The examiner is asked to consider that 
the term "at least as likely as not" does 
not mean "within the realm of 
possibility, rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  

Also the term "aggravation" means a 
permanent increase in severity, that is, 
a worsening of the underlying condition 
not due to the natural progress of the 
disorder as contrasted to a worsening of 
symptoms.

2. After the development requested above 
has been completed, adjudicate the claim.  
If the benefit sought remains denied, 
furnished the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

